

113 S2665 RS: Emergency Information Improvement Act of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 553113th CONGRESS2d SessionS. 2665[Report No. 113–250]IN THE SENATE OF THE UNITED STATESJuly 24, 2014Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 8, 2014Reported by Mr. Carper, without amendmentA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide eligibility
			 for broadcasting facilities to receive certain disaster assistance, and
			 for other purposes.1.Short titleThis Act may be cited as the
			 Emergency Information Improvement Act of 2014.2.Eligibility of broadcasting facilities for certain disaster assistance(a)Private
			 nonprofit facility definedSection 102(11)(B) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122(11)(B))
			 is amended by inserting broadcasting facilities, after
			 workshops,.(b)Critical
			 services definedSection
			 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance
			 Act (42 U.S.C. 5172(a)(3)(B)) is amended by striking
			 communications, and inserting communications (including
			 broadcast and telecommunications),.September 8, 2014Reported without amendment